                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                                            Case No. 8:02-CR-253-T-27TGW


CALVIN BERNARD BROWN
__________________________________/

                                            ORDER
       BEFORE THE COURT are Defendant's Motion to Reduce Sentence Pursuant to the First
Step Act of 2018 (Dkt. 58) and the United States’ Response in Opposition (Dkt. 59). Defendant
requests a sentence reduction to time served, and a reduced term of supervised release. The United
States concedes that Defendant is eligible for a sentence reduction on Count Four, including a
reduction in his term of supervised release to 8 years, but opposes a reduction in sentence, since
Defendant is currently serving a below guidelines sentence of 235 months, the low end of his
amended guidelines range. Upon consideration, Defendant’s Motion (Dkt. 58) is GRANTED to the
extent that his sentence on Count Four is reduced to 235 months or time served, whichever is greater,
and his term of supervised release on Count Four is reduced to 8 years. His sentence on Count Five
remains the same.
       Defendant pleaded guilty to possession with intent to distribute 50 grams or more of cocaine
base (Count Four) and possession of a firearm by a convicted felon (Count Five). He was sentenced
to 235 months on Count Four, followed by 10 years of supervised release, and 120 months on Count
Five, followed by 3 years of supervised release, concurrent with Count Four. He received a one level
departure for substantial assistance.
       Section 404 of the First Step Act, Pub. L. No. 115-391, made retroactive the reduction in
statutory penalties modified by the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Sta. 2372
(2010). See First Step Act of 2018, Pub. L. No. 115-391, § 404(b) (2018). In accordance with this
Court’s Omnibus Order (Case No. 8:19-mc-10-T-23), the United States Probation Office submitted
a memorandum advising that Defendant is eligible for a sentence reduction under the First Step Act
(Dkt. 54). Probation correctly determines that retroactive application of the Fair Sentencing Act
results in an amended guideline range of 262-327 months, followed by terms of supervised release


                                                 1
of 8 years on Count Four and 3 years on Count Five. After applying a comparable one level departure
for substantial assistance, Probation recommends a reduced guideline sentence of 235 months or
time served, whichever is greater, followed by an 8 year term of supervised release.
        After considering the factors in 18 U.S. C. § 3553(a), Defendant’s conduct while imprisoned,
and the intent of his original sentence, his sentence on Count Four is reduced to 235 months or time
served, whichever is greater, followed by 8 years of supervised release. His sentence on Count Five
remains the same, concurrent with Count Four. All other terms and conditions of the Judgment
remain in full force and effect.
        DONE AND ORDERED this 24th day of July, 2019.



                                                    /s/ James D. Whittemore
                                                    JAMES D. WHITTEMORE
                                                    United States District Judge

Copies to: Counsel of Record, Defendant, U.S. Bureau of Prison, U.S. Probation




                                                       2
